DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 Claims 1-20 are currently pending in this application.

Terminal Disclaimer

The terminal disclaimer filed on 06/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,762,998 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Response to Arguments

Applicant’s arguments, see pages 5 and 6, filed on 06/23/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The terminal disclaimer filed on 06/23/2022 has been reviewed, accepted and recorded. Therefore, double patenting rejection provided in the previous Office action has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
            With respect to claims 1 and 12, the most relevant prior art, Rudin (US Patent 4,314,146) in view of Annis (US Patent 5,179,581), teach a method and an X-ray scanning apparatus; wherein Rudin teaches a method and an x-ray scanning system (see abstract; Figs. 1-4; column 7, lines 20-40; column 11, lines 4-67) comprising: an x-ray source (70A) configured to produce a collimated beam of incident x-ray radiation (see abstract; Figs. 1 and 2); and a chopper wheel, configured to be irradiated by the collimated beam, oriented with a wheel plane containing the chopper wheel substantially perpendicular (see Fig. 2; the X-ray source and the chopper wheel (34A) can move relative to each other in a multiple degrees of motion; see arrows (134; 136; 138); source 10A is secured to rotatable arm (110); arm (110) can rotate on pivot (112) in a direction shown by arrows (134) and cylinder (116) can rotate on pivot (118) in the direction shown by arrows (136)) relative to a beam plane containing the collimated beam of incident radiation (see abstract; Figs. 1-4; column 7, lines 20-40; column 11, lines 4-67).

    PNG
    media_image1.png
    762
    564
    media_image1.png
    Greyscale
           
           Annis teaches that it is known to have a scanning method an x-ray scanning system (see Fig. 2) comprising: an x-ray source configured to produce a collimated fan beam (21) of incident x-ray radiation; and a chopper wheel (22), configured to be irradiated by the collimated fan beam (21), oriented with a wheel plane containing the chopper wheel (21) in order to provide user with flying spot scanner imaging capabilities (see column 7, lines 20-67).

    PNG
    media_image2.png
    374
    551
    media_image2.png
    Greyscale

          Rudin as modified by Annis disclose similar methods and apparatuses for X-ray scanning using the rotating chopper wheels but fail to explicitly teach or make obvious that an effective thickness of the chopper wheel being greater than an actual thickness of the chipper wheel as a function of orientation of the chopper wheel relative to the collimated fan beam as claimed in combination with all the remaining limitations of the corresponding claims.
            Claims 2-11, 13-22 and 37 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
           Jacob (US Patent 4,031,401 A) teaches an x-ray scanning system comprising: 
    PNG
    media_image3.png
    245
    506
    media_image3.png
    Greyscale
 an x-ray source (12) configured to produce a collimated beam of incident x-ray radiation; and a chopper wheel (34), configured to be irradiated by the collimated beam, oriented with a wheel plane containing the chopper wheel substantially non-perpendicular relative to a beam plane (see Fig. 2; column 2, lines 12-64).             
          Adams et al.  (US PAP 2001/0016028 A1) teach an x-ray scanning system comprising (see abstract; paragraphs 0012 and 0020; Figs. 1-5): an x-ray source (11) configured to produce a collimated beam of incident x-ray radiation; and a chopper wheel (13) (see abstract; paragraphs 0012 and 0020; Figs. 1-5), configured to be irradiated by the collimated beam, oriented with a wheel plane containing the chopper wheel (13) substantially non-perpendicular relative to a beam plane (see abstract; paragraphs 0012 and 0020; Figs. 1-5).

    PNG
    media_image4.png
    323
    590
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    398
    522
    media_image5.png
    Greyscale


9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./ June 28, 2022